DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-33, 35-37, 41, and 43-69 have been cancelled.  Claims 42 and 79-84 have been withdrawn.  Claims 72-75 and 78 have been amended. 
Claims 34, 38-40, and 70-78 are under examination.

2.	The objections to claims 73, 74, and 78 are withdrawn in response to the amendments filed on 4/13/2022. 
The double patenting rejection over the claims of copending Application No. 16/496,144 is withdrawn in response to applicant’s arguments.
	The rejection of claims 72-75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to delete the recitation “two or three modifications but not more than 20, 10, or 5 modifications” and replace it with the recitation “between 1 and 20 modifications”.

Claim Objections
3.	Claim 72 is objected to because of the recitation “an amino acid sequence of SEQ ID NO: 12”.  Appropriate correction to “the amino acid sequence set forth by SEQ ID NO: 12” is required.

4.	Claim 78 is objected to because of the recitation “a Tet2 mRNA”.  Appropriate correction to “Tet2 mRNA” is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 34, 38-40, 70-72, and 74-77 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (Leukemia, 2004, 18: 676-684), in view of each Shrikant et al. (Immunol. Res., 2010, 46: 12-22), Carty et al. (Blood, 2014,124, Abstract 203), and Ko et al. (Nature, 2010, 468: 839-843).
	Imai et al. teach ex-vivo generated anti-CD19 CAR CD8+ T-cells where the CAR comprises in order the CD8[Symbol font/0x61] signal peptide, an anti-CD19 ScFv, the CD8[Symbol font/0x61] hinge and transmembrane (TM) domain, 4-1BB, and CD3zeta (claims 34, 70, 71, 74, 75, and 77) (see Abstract; p. 677, column 1, first paragraph and Fig. 1; paragraph bridging p. 677 and 678; paragraph bridging p. 678 and 679).  As evidenced by the attached Sequence alignments, CD8[Symbol font/0x61] signal peptide is set forth by SEQ ID NO: 2 and CD8[Symbol font/0x61] TM is set forth by the SEQ ID No: 12 (claims 72 and 76).  As evidenced by the instant specification, 4-1BB, and CD3zeta are set forth by SEQ ID NOs: 14 and 18, respectively (see Table 1 on p. 145) (claims 74 and 75).
	Imai et al. do not teach inhibiting Tet2 (claims 34, 39, and 40).  Shrikant et al. teach that the adoptive cell therapy of cancer does not achieve tumor eradication due to the inability of the adoptively transferred effector CD8+ T-cells to persist and promote durable antitumor activity.  Shrikant et al. teach the necessity to generate memory T-cells, which have the capacity to persist and be more effective in providing long-term immunity (see p. 13, first full paragraph; p. 19, last paragraph).  Carty et al. teach that knocking out Tet2 leads to significantly enhanced antigen-specific memory CD8+ T-cells levels following antigen challenge in vivo as compared to the wild type control (see Abstract).  Based on these combined teachings, one of skill in the art would have found obvious to modify Imai et al. by inhibiting Tet2 in the anti-CD 19 CAR CD8+ T-cells (claim 39) with the reasonable expectation that doing so would results in a composition with enhanced anti-cancer activity.  By doing so, one of skill in the art would have practiced a method for increasing the therapeutic efficacy of CAR CD8+ T-cells (claim 34).
	Imai et al., Shrikant et al., and Carty et al. do not teach inhibition by using a Tet2 shRNA (claim 38).  However, shRNAs for effectiveTet2 downregulation were known and used in the prior art, for example by Ko et al. (see Abstract; p. 841, column 1 and Fig, 3).  Thus, using the shRNA of Ko et al. to inhibit Tet2 would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition with enhanced anti-cancer activity.  	
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 34, 38-40, 70-72, 74-77, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. taken with each Shrikant et al., Carty et al., and Ko et al., in further view of Seyhan et al. (RNA, 2005, 11: 837-846).
	The teachings of Imai et al., Shrikant et al., Carty et al., and Ko et al. are applied as above for claims 34, 38-40, 70-72, and 74-77.  Imai et al., Shrikant et al., Carty et al., and Ko et al. do not teach the shRNAs disclosed in Table 4 (claim 78).  However, the prior art teaches that selecting for the most effective si/shRNAs for a gene of interest only entails routine screening of gene-specific siRNA libraries covering the entire length of the gene (see Seyhan et al., Abstract; p. 838-841; paragraph bridging p. 842 and 843).  Based on the teachings in the prior art, one of skill in the art would have found to use Tet2-specific siRNA libraries with the reasonable expectation that doing so would identify the most potent shRNAs.  Routine optimization is not considered inventive and no evidence has been presented that the selection of the claimed sequences was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II). 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.


8.	Claims 34, 38-40, and 70-77 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. taken with each Shrikant et al., Carty et al., and Ko et al., in further view of Cooper et al. (WO 09/091826).
	The teachings of Imai et al., Shrikant et al., Carty et al., and Ko et al. are applied as above for claims 34, 38-40, 70-72, and 74-77.  Imai et al., Shrikant et al., Carty et al., and Ko et al. do not teach the IgG4 hinge set forth by SEQ ID NO: 6 (claim 73).   Cooper et al. teach that the IgG4 hinge is suitable to be used in anti-CD19 CARs (see paragraph bridging p. 24 and 25).  Based on this teaching, one of skill in the art would have found obvious to modify the teachings of Imai et al., Shrikant et al., Carty et al., and Ko et al. by using the IgG4 hinge to achieve the predictable result of obtaining a composition suitable for cancer therapy.  As evidenced by the attached Sequence Alignment, the IgG4 hinge taught by Cooper et al. is set forth by SEQ ID NO: 6.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
9.	The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.  
Furthermore, the fact that Shrikant, Carty, and Ko do not teach CAR T-cells does not equal lack of reasonable expectation of success.  The test for obviousness under 35 U.S.C. 103(a) is not the express suggestion of the claimed invention in any of the references, but what the references taken collectively would suggest to those of skill in the art presumed to be familiar with them.  Shrikant’s teachings relate to adoptive cell therapy for cancer and thus, one of skill in the art would have readily recognized that Shrikant’s teachings are pertinent to adoptive cell therapy with CAR T-cells.  Since Carty teaches that knocking out Tet2 significantly enhances antigen-specific memory CD8+ T-cells levels compared to the wild type control, one of skill in the art would have reasonably expected to be successful in enhancing the persistence of CAR-T-cells via inhibiting Tet2.  Apart from arguments, the applicant did not provide any evidence to the contrary.
Ko was cited for teaching shRNAs for effectiveTet2 downregulation.  Using one of these shRNAs to would have been obvious.   

The argument that the teachings of Shrikant, Carty, and Ko are not specifically designed for CAR T-cells is not supported by any evidence and it is not found persuasive for the reasons set forth above.  Apart from arguments, the applicant did not provide any evidence indicating that inhibiting Tet2 in CAR T-cells would adversely affect their cytotoxic activity.

The applicant argues that, since Imai teaches potent cytotoxicity against leukemia cells from patients, one of skill in the art would not have been motivated to modify Imai’s cells.
This is not found persuasive.  As noted by the applicant, Imai teaches potent cytotoxicity in vitro.  However, the rejection is based on obtaining cells capable of exhibiting increased persistence in vivo; a teaching of potent cytotoxicity in vitro says nothing about persistence in vivo.  Based on the teachings in the cited prior art, one of skill in the art would have been motivated to modify Imai’s CAR T-cells by inhibiting Tet2 with the reasonable expectation that doing so would enhance their persistence in vivo and thus, would increase their in vivo therapeutic potential.

The argument that Seyhan and Cooper do not remedy the deficiencies of Imai, Shrikant, Carty, and Ko is not found persuasive because there is no deficiency to be remedied in the combined teachings of Imai, Shrikant, Carty, and Ko.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/           Primary Examiner, Art Unit 1633